Casq|5:19-cv-00539-AGR Document 20 Filed 12/04/20 Page 1of1 Page ID #:870

 

2

3

4

5

6

7

8

9

UNITED STATES DISTRICT COURT
10
CENTRAL DISTRICT OF CALIFORNIA
11
12 ||} CHARLENE RENAE MOORING, Case No.: 5:19-cv-00539-AGR
13 Plaintiff, ORDER AWARDING EQUAL
ACCESS TO JUSTICE ACT
14 Vs. ATTORNEY FEES AND EXPENSES
PURSUANT TO 28 U.S.C. - 2412(d)
15 || ANDREW SAUL, _ AND COSTS PU
Commissioner of Social Security, U.S.C. § 1920
16
Defendant

17
18
19 Based upon the parties’ Stipulation for the Award and Payment of Equal

20 || Access to Justice Act Fees, Costs, and Expenses:

21 IT IS ORDERED that fees and expenses in the amount of $3,100.00 as

22 || authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
23 || awarded subject to the terms of the Stipulation.

24 || DATE: December 4, 2020
25 linc H Kearmng,
THE HONORABLE Cie Ubiai. Lh been lind

26 UNITED STATE °* °° “""""™" ATE JUDGE

-|-

 

 

 
